ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_08_EN.txt.                      215 	




                               DECLARATION OF JUDGE AD HOC BROWER



                        Colombia’s first preliminary objection — The Pact of Bogotá — Interpretation
                     of Article LVI of the Pact of Bogotá — Guidance from travaux préparatoires —
                     The principle of effet utile — Articles LVIII and LIX of the Pact of Bogotá.


                        1. While I am one of the seven Members of the Court who have issued
                     a joint dissenting opinion vigorously opposing the Judgment’s conclu‑
                     sion, reached only with the casting vote of the President due to the even,
                     eight to eight, split of the Court on the issue, to reject Colombia’s third
                     preliminary objection (res judicata), I have joined all of the other Mem‑
                     bers of the Court in concluding that, on balance, the Court does have
                     jurisdiction over Nicaragua’s Application under the Pact of Bogotá. I
                     think it important, however, to explain the difficulties the Court necessar‑
                     ily has had in accepting Colombia’s interpretation of the second para‑
                     graph of Article LVI of the Pact, particularly given the astronomical
                     “black hole” of the virtually complete absence of useful guidance from
                     any travaux préparatoires in respect of that paragraph.

                        2. The context for the Court’s consideration of that paragraph was
                     graphically given by Nicaragua itself when its counsel conceded, more
                     than once, in the oral proceedings that that second paragraph is “super‑
                     fluous, but . . . not ineffective”, or, as Colombia characterized it suc‑
                     cinctly, “superfluous but not useless”. In other words, the only alternative
                     to acceptance of Colombia’s interpretation of that paragraph is that it
                     has no meaning whatsoever other than, as the Court has agreed, to make
                     clear out of an abundance of caution what in any event would be true. Of
                     course just as nature abhors a vacuum, so, too, is the Court generally
                     driven to attribute a meaning to each and every provision of a treaty, as
                     required by the principle of effet utile.
                        3. The Court fortunately notes and discusses, though neither Nicara‑
                     gua nor Colombia did, neither in their written submissions nor in the oral
                     proceedings, Articles LVIII and LIX of the Pact, the first of which termi‑
                     nates eight earlier treaties as the Pact enters into force for parties to the
                     Pact and any of those earlier instruments, and the second of which echoes
                     the second paragraph of Article LVI: “The provisions of the foregoing
                     Article [LVIII] shall not apply to procedures already initiated or agreed
                     upon in accordance with any of the above‑mentioned international instru‑
                     ments.”


                     119




7 CIJ1093.indb 234                                                                                     15/02/17 08:28

                     216 	 delimitation of the continental shelf (decl. brower)

                        4. It could be argued from these two Articles, put alongside the entirety
                     of Article LVI, that collectively they reflect an intention of the parties to
                     the Pact that once the Pact would be denounced by a party, then, just as
                     with Article LVIII’s termination of the eight previous treaties, no new
                     proceedings could be commenced. Further, since Nottebohm ((Liechten-
                     stein v. Guatemala), Preliminary Objection, Judgment, I.C.J. Reports
                     1953, p. 111) confirmed definitively only in 1953, or five years after the
                     conclusion of the Pact in 1948, that the Court’s jurisdiction attaches upon
                     the submission of an application and endures thereafter irrespective of
                     the subsequent termination of the instrument on which such jurisdiction
                     was based, it could be argued that the second paragraph of Article LVI
                     had, when drafted in 1938 and when the Pact was adopted ten years later,
                     the effet utile of making clear what had not yet been definitively estab‑
                     lished by Nottebohm, though this, too, perhaps could be regarded as
                     being done out of an abundance of caution. In any event, the Court has
                     not found any of this persuasive, fundamentally because of the complete
                     absence of any indication in the very limited travaux préparatoires as to
                     why that second paragraph was included.


                        5. All the Court could derive from those records was quite meagre
                     fare. In 1937, the Director General of the Pan‑American Union invited
                     the Under Secretary of State of the United States to “consider the possi‑
                     bility of taking the initiative at the forthcoming Conference at Lima in
                     recommending additions to the existing treaties of peace with the view of
                     increasing their usefulness”. On 15 November 1938, the United States
                     responded positively, submitting a Draft Treaty for discussion at the con‑
                     ference in Lima to be held shortly thereafter. That draft did not include
                     what is the second paragraph of Article LVI of the Pact. During the ensu‑
                     ing Lima conference itself, however, just one month after submission of
                     that first draft, the United States submitted an amended second draft,
                     which did include within the draft’s denunciation provision this language:
                     “Denunciation shall not affect any pending proceedings instituted before
                     notice of denunciation is given.”

                        6. Essentially the same language was retained throughout the various
                     relevant conferences and versions of the Pact as it progressed to its con‑
                     clusion ten years after first being introduced. At the last minute, at the
                     1948 conference that concluded the Pact of Bogotá, its Drafting Commit‑
                     tee “decided that the best drafting possible would consist on [sic] replicat‑
                     ing Article 16 of the 1929 Treaty [i.e., the General Convention of
                     Inter‑American Conciliation]”, which it then did, adding, however, now
                     for the first time as a separate second paragraph: “The denunciation will
                     not have any effect on proceedings pending and initiated prior to the
                     transmission of the respective notice.”
                        7. Unfortunately, nowhere in the ten years between the United States’
                     1938 introduction of that language, which consistently was included, with

                     120




7 CIJ1093.indb 236                                                                                   15/02/17 08:28

                     217 	 delimitation of the continental shelf (decl. brower)

                     minor variations not affecting the substance, in each successive version of
                     what became the Pact of Bogotá, and the Pact’s conclusion in 1948 is
                     there any record indicating why what became the second paragraph of
                     the Pact’s Article LVI was introduced and repeatedly accepted during the
                     ten following years by all concerned. It clearly is due to the absence of
                     any such guidance that the Court has felt constrained to prefer the inter‑
                     pretation of the paragraph in question as having the, albeit superfluous,
                     effet utile of an abundance of caution to the rather more difficult a con-
                     trario inference for which Colombia has argued. This is all the more
                     understandable considering Article 44 (1) of the Vienna Convention on
                     the Law of Treaties, which provides that “[a] right of a party, provided
                     for in a treaty . . ., to denounce . . . may be exercised only with respect to
                     the whole treaty unless the treaty otherwise provides”, a default rule
                     which inherently has posed a further, and undeniably difficult, interpre‑
                     tive obstacle. In my view, though not arrived at without some hesitation,
                     the Court’s conclusion, everything considered, is not unreasonable, hence
                     I have not found myself able to dissent from it.


                                                                (Signed) Charles N. Brower.




                     121




7 CIJ1093.indb 238                                                                                    15/02/17 08:28

